        Case 4:20-cv-00345-BRW Document 8 Filed 05/26/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MICHAEL R. KING, #161847                                                          PLAINTIFF

v.                               4:20CV00345-BRW-JTK

SMITH, et al.                                                                  DEFENDANTS

                                        JUDGMENT

      Consistent with the Order today, it is Considered, Ordered, and Adjudged that this case is

DISMISSED without prejudice.

      IT IS SO ORDERED this 26th day of May, 2020.

                                           Billy Roy Wilson_________________
                                           UNITED STATES DISTRICT JUDGE




                                              1
